DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
2.	The Amendment filed 4/26/2021 has been entered. Claims 6, 13, and 20 have been canceled. Claims 22-24 have been added. Claims 4 and 11 have been amended. Claims 1-5, 7-10, 14-19 and 21-24 remain pending in the application.

Response to Arguments
3.	Applicant’s remarks/arguments filed on 4/26/2021 with respect to amended claims 4 and 11 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues on page 10 that Basu fails to teach “at least one first parameter indicating the periodic resource allocation is for data associated with at least one logical channel identifier”. However, Basu teaches in FIG. 8 that the D2D communication timing for Mode 1, eNB-scheduled allocation during one SA/data period. A SC period is the time period consisting of transmission of a Scheduling Assignment and its corresponding data and wherein V2X logical channel are assigned with particular priority. Basu also discloses wherein SCI may transport sidelink scheduling information for one destination ID. SCI Format 0 is defined for use for the scheduling of the PSSCH. The following information is transmitted by means of the SCI format 0: [0066] Frequency hopping flag--1 bit; [0067] Resource block assignment and hopping resource allocation; [0068] Time resource pattern--7 bits; [0069] Modulation and coding scheme--5 bits; [0070] Timing advance indication--11 bits; and SC period, see [0154]. Therefore, as the priority which is a parameter, explicitly defines what kind of data, such as CAM, DENM or BSM, should be transmitted in the logical channel, Basu teaches the argued limitation.
Applicant further argues that Lim fails to teach “transmitting, by the wireless device to the base station, assistance information comprising: the at least on logical channel identifier for uplink periodic traffic”. However, as previously discussed in the Office Action, Lim discloses that the terminal transmits an SPS BSR for requesting uplink SPS allocation, see step S140, [0044] and an SPS BSR message is one of medium access control CEs performed in a MAC layer, and is distinguished from other control elements in the MAC layer by a logical channel ID. In order to inform the transmission of the SPS BSR, an LCID of a sub-header included in a header of an MAC packet data unit includes a specific sequence, see [0057-0058], Fig. 2); The SPS BSR includes an SPS transmission point in time, an SPS period, and a size of data hereinafter, referred to as an SPS data size requested per period, see [0045]. The claim merely requires the specific information to be sent to the base station. Thus, there is no indication of how they should be sent to the base station. Therefore, Lim teaches the argued limitation. Consequently, the claims are not allowable in view of the applied prior art.
 Please see the rejection below.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 7-11, 14-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20170019887 A1) in view of Basu Mallick et al. (US 20190182639 A1 Hereinafter Basu) and further in view of Lim et al. (US 20170071010 A1).
Regarding claim 1, Jiang teaches a method (method of Fig. 6) comprising: 
receiving, by a wireless device (e.g., the vehicle 512, see [0067]) from a base station (e.g. Base station 504 of Fig. 5), at least one radio resource control (RRC) message (the UE may receive, from the base station, a response, see [0070] and the response associated with the at least one resource pattern may be received in an RRC grant, see [0070]) comprising: 
an uplink radio network temporary identifier (RNTI) for a periodic resource allocation (the base station can transmit a response that can include a RNTI, see [0070]); and 
at least one configuration parameter comprising: 
an uplink interval parameter (The DCI grant may indicate a duration the resource pattern will be made available once SPS is activated and/or a periodicity associated with the SPS resource allocation, see [0064]).
However, Jiang does not clearly teach at least one first parameter indicating that the periodic resource allocation is for data associated with at least one logical channel identifier; 
transmitting, by the wireless device to the base station, assistance information; and 
receiving, based on the assistance information, a downlink control information (DCI) corresponding to the uplink RNTI, the DCI indicating activation of the periodic resource allocation; and 

In an analogous art, Basu teaches at least one first parameter indicating that the periodic resource allocation is for data associated with at least one logical channel identifier (SCI may transport sidelink scheduling information for one destination ID. SCI Format 0 is defined for use for the scheduling of the PSSCH. The following information is transmitted by means of the SCI format 0: [0066] Frequency hopping flag--1 bit; [0067] Resource block assignment and hopping resource allocation; [0068] Time resource pattern--7 bits; [0069] Modulation and coding scheme--5 bits; [0070] Timing advance indication--11 bits; and [0071] Group destination ID--8 bits, see [0065-0071] and The priority is assigned to the V2X logical channels under control of the eNB and may depend on the content of the data carried via said V2X logical channel, see [0269] and Fig. 8); 
transmitting, by the wireless device to the base station, assistance information (BSRs have to be sent from the UE to the eNB in order to indicate the amount of data that needs to be transmitted over the UL-SCH, see [0080]); 
receiving, based on the assistance information, a downlink control information (DCI) corresponding to the uplink RNTI (eNB grants D2D resource for UE to send data via PDCCH, scrambled by D2D-RNTI, see [0130]), the DCI indicating activation of the periodic resource allocation (the resources for sending the scheduling assignments are periodic, and the resources used for the D2D data transmission are indicated by the corresponding Scheduling Assignment, see [0134]); and 
transmitting, to the base station and employing the at least one configuration parameter, at least one transport block comprising the data associated with the at least one logical channel identifier (D2D Tx UE transmits SA/D2D data according to grant received in step 4, see [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the message of Jiang with the periodic allocation 
However, Jiang and Basu do not teach assistance information comprising: the at least one logical channel identifier for uplink periodic traffic; and a message size for the uplink periodic traffic.
In an analogous art, Lim teaches assistance information comprising: the at least one logical channel identifier for uplink periodic traffic (Here, the terminal transmits an SPS BSR for requesting uplink SPS allocation, see step S140, [0044] and an SPS BSR message is one of medium access control CEs performed in a MAC layer, and is distinguished from other control elements in the MAC layer by a logical channel ID. In order to inform the transmission of the SPS BSR, an LCID of a sub-header included in a header of an MAC packet data unit includes a specific sequence, see [0057-0058], Fig. 2); and a message size for the uplink periodic traffic (The SPS BSR according to an exemplary embodiment of the present invention includes an SPS transmission point in time, an SPS period, and a size of data hereinafter, referred to as an SPS data size requested per period, see [0045], three different priorities may be distinguished, e.g., priorities 9-11, where, e.g., priority 9 is assigned to a V2X logical channel carrying CAM, priority 10 is assigned to a V2X logical channel carrying DENM, and priority 11 is assigned to a V2X logical channel carrying BSM, see [0270]. Thus, the priority defines what kind of information such as vehicle status data to be sent in a logical channel. Basu also discloses wherein the MAC entity shall perform the following Logical Channel Prioritization procedure for each SCI transmitted in an SC period, see [0154]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the message of Jiang and the periodic allocation of Basu with the uplink request of Lim to provide a method and an apparatus for requesting uplink persistent scheduling in a mobile communication system having advantages of low delay and efficient semi-persistent scheduling in an uplink of a mobile communication system as suggested.

Regarding claim 8, Jiang teaches a method (method of Fig. 5) comprising: 
transmitting, by a base station, at least one radio resource control (RRC) message (the base station 504 may transmit a response, see [0062] and the response associated with the at least one resource pattern may be received in an RRC grant, see [0070]) comprising: 
an uplink radio network temporary identifier (RNTI) for a periodic resource allocation (a radio network temporary identifier (RNTI), see [0062]); and
at least one configuration parameter for the periodic resource allocation comprising:
an uplink interval parameter (The DCI grant may indicate a duration the resource pattern will be made available once SPS is activated and/or a periodicity associated with the SPS resource allocation, see [0064]).
However, Jiang does not clearly teach and at least one first parameter indicating that the periodic resource allocation is for data associated with at least one logical channel identifier;Page 3 of 8Appl. No.: 15/676,586 Amdt. dated November 12, 2019Reply to Office Action of July 12, 2019receiving, by the base station from a wireless device, assistance information; transmitting, based on the assistance information, a downlink control information (DCI) corresponding to the uplink RNTI, the DCI indicating activation of the periodic resource allocation; and receiving, by the base station, at least one transport block comprising the data associated with the at least one logical channel identifier.
In an analogous field of endeavor, Basu teaches at least one first parameter indicating that the periodic resource allocation is for data associated with at least one logical channel identifier (The SPS BSR according to an exemplary embodiment of the present invention includes an SPS transmission point in time, an SPS period, and a size of data hereinafter, referred to as an SPS data size requested per period, see [0045], SCI may transport sidelink scheduling information for one destination ID. SCI Format 0 is defined for use for the scheduling of the PSSCH. The following information is transmitted by means of the SCI format 0: [0066] Frequency hopping flag--1 bit; [0067] Resource block assignment and SC period, see [0154]);  Page 3 of 8Appl. No.: 15/676,586 Amdt. dated November 12, 2019 
Reply to Office Action of July 12, 2019 receiving, by the base station from the wireless device, assistance information (BSRs have to be sent from the UE to the eNB in order to indicate the amount of data that needs to be transmitted over the UL-SCH, see [0080]);
transmitting, based on the assistance information, a downlink control information (DCI) corresponding to the uplink RNTI (eNB grants D2D resource for UE to send data via PDCCH, scrambled by D2D-RNTI, see [0130]), the DCI indicating activation of the periodic resource allocation (the resources for sending the scheduling assignments are periodic, and the resources used for the D2D data transmission are indicated by the corresponding Scheduling Assignment, see [0134]); and 
receiving, by the base station, at least one transport block comprising the data associated with the at least one logical channel identifier (D2D Tx UE transmits SA/D2D data according to grant received in step 4, see [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the message of Jiang with the periodic allocation 
However, Jiang and Basu do not teach assistance information comprising: the at least one logical channel identifier for uplink periodic traffic; and a message size for the uplink periodic traffic.
In an analogous art, Lim teaches assistance information comprising: the at least one logical channel identifier for uplink periodic traffic (Here, the terminal transmits an SPS BSR for requesting uplink SPS allocation, see step S140, [0044] and an SPS BSR message is one of medium access control CEs performed in an MAC layer, and is distinguished from other control elements in the MAC layer by a logical channel ID. In order to inform the transmission of the SPS BSR, an LCID of a sub-header included in a header of an MAC packet data unit includes a specific sequence, see [0057-0058], Fig. 2); and a message size for the uplink periodic traffic (The SPS BSR according to an exemplary embodiment of the present invention includes an SPS transmission point in time, an SPS period, and a size of data hereinafter, referred to as an SPS data size requested per period, see [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the message of Jiang and the periodic allocation of Basu with the uplink request of Lim to provide a method and an apparatus for requesting uplink persistent scheduling in a mobile communication system having advantages of low delay and efficient semi-persistent scheduling in an uplink of a mobile communication system as suggested.

Regarding claim 15, Jiang teaches a wireless device (UE 350 of Fig. 3) comprising: 
one or more processors (processor 359 of Fig. 3); and
memory (360 of Fig. 3) storing instructions that, when executed by the one or more processors, cause the wireless device to (software stored on the computer-readable medium/memory when executed by the processor, causes the processing system to perform, see [0078]): 

at least one configuration parameter comprising:
an uplink interval parameter (The DCI grant may indicate a duration the resource pattern will be made available once SPS is activated and/or a periodicity associated with the SPS resource allocation, see [0064]).
However, Jiang does not clearly teach at least one first parameter indicating that the periodic resource allocation is for data associated with at least on logical channel identifier; transmit, to a base station, assistance information; receive, based on the assistance information, a downlink control information (DCI) corresponding to the uplink RNTI, the DCI indicating activation of the periodic resource allocation; and transmit, to the base station and employing the at least one configuration parameter, at least one transport block comprising the data associated with the at least one logical channel identifier.
In an analogous Basu teaches at least one first parameter indicating that the periodic resource allocation is for data associated with at least on logical channel identifier (The SPS BSR according to an exemplary embodiment of the present invention includes an SPS transmission point in time, an SPS period, and a size of data hereinafter, referred to as an SPS data size requested per period, see [0045], SCI may transport sidelink scheduling information for one destination ID. SCI Format 0 is defined for use for the scheduling of the PSSCH. The following information is transmitted by means of the SCI format 0: [0066] Frequency hopping flag--1 bit; [0067] Resource block assignment and hopping resource allocation; [0068] Time resource pattern--7 bits; [0069] Modulation and coding scheme--5 bits; [0070] SC period, see [0154]); 
Transmit, to a base station, assistance information (BSRs have to be sent from the UE to the eNB in order to indicate the amount of data that needs to be transmitted over the UL-SCH, see [0080]); 
receive, based on the assistance information, a downlink control information (DCI) corresponding to the uplink RNTI (eNB grants D2D resource for UE to send data via PDCCH, scrambled by D2D-RNTI, see [0130]), the DCI indicating activation of the periodic resource allocation (the resources for sending the scheduling assignments are periodic, and the resources used for the D2D data transmission are indicated by the corresponding Scheduling Assignment, see [0134]); and 
transmit, to the base station and employing the at least one configuration parameter, at least one transport block comprising the data associated with the at least one logical channel identifier (D2D Tx UE transmits SA/D2D data according to grant received in step 4, see [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the message of Jiang with the periodic allocation of Basu to provide a D2D LCP procedure which improves the QoS handling for the vehicular traffic as suggested, see Basu [0267].
for uplink periodic traffic; and a message size for the uplink periodic traffic.
In an analogous art, Lim teaches assistance information comprising: the at least one logical channel identifier for uplink periodic traffic (Here, the terminal transmits an SPS BSR for requesting uplink SPS allocation, see step S140, [0044] and an SPS BSR message is one of medium access control CEs performed in an MAC layer, and is distinguished from other control elements in the MAC layer by a logical channel ID. In order to inform the transmission of the SPS BSR, an LCID of a sub-header included in a header of an MAC packet data unit includes a specific sequence, see [0057-0058], Fig. 2); and a message size for the uplink periodic traffic (The SPS BSR according to an exemplary embodiment of the present invention includes an SPS transmission point in time, an SPS period, and a size of data hereinafter, referred to as an SPS data size requested per period, see [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the message of Jiang and the periodic allocation of Basu with the uplink request of Lim to provide a method and an apparatus for requesting uplink persistent scheduling in a mobile communication system having advantages of low delay and efficient semi-persistent scheduling in an uplink of a mobile communication system as suggested.

Regarding claim 2, Jiang as modified by Basu and Lim teaches the method of claim 1, wherein the least one first parameter comprises the at least one logical channel identifier (The priority is assigned to the V2X logical channels under control of the eNB and may depend on the content of the data carried via said V2X logical channel, see Basu [0269]).
Regarding claim 9, Jiang as modified by Basu and Lim teaches the method of claim 8, wherein the least one first parameter comprises the at least one logical channel identifier (The priority is 
Regarding claim 16, Jiang as modified by Basu and Lim teaches the device of claim 15, wherein the least one first parameter comprises the at least one logical channel identifier (The priority is assigned to the V2X logical channels under control of the eNB and may depend on the content of the data carried via said V2X logical channel, see Basu [0269]).
Regarding claim 3, Jiang as modified by Basu and Lim teaches the method of claim 1 further comprising receiving a second DCI corresponding to the uplink RNTI, the second DCI releasing the periodic resource allocation (The base station may deactivate the SPS resource allocation and/or SPS configuration(s) by sending a deactivation grant to vehicle. The deactivation grant may be transmitted as a DCI grant, see Jiang [0066]).
Regarding claim 10, Jiang as modified by Basu and Lim teaches the method of claim 8 further comprising receiving a second DCI corresponding to the uplink RNTI, the second DCI releasing the periodic resource allocation (The base station may deactivate the SPS resource allocation and/or SPS configuration(s) by sending a deactivation grant to vehicle. The deactivation grant may be transmitted as a DCI grant, see Jiang [0066]).
Regarding claim 17, Jiang as modified by Basu and Lim teaches the device of claim 15 further comprising receiving a second DCI corresponding to the uplink RNTI, the second DCI releasing the periodic resource allocation (The base station may deactivate the SPS resource allocation and/or SPS configuration(s) by sending a deactivation grant to vehicle. The deactivation grant may be transmitted as a DCI grant, see Jiang [0066]).

Regarding claim 4, Jiang as modified by Basu and Lim teaches the method of claim 1, wherein: the at least one RRC message further comprises a periodic resource allocation configuration index for or the DCI comprises at least one resource parameter; the transmitting, the at least one transport block, further employs the at least one resource parameter; and the at least one transport block is transmitted in a subframe determined employing the uplink interval parameter.
Regarding claim 11, Jiang as modified by Basu and Lim teaches the method of claim 8, wherein: the at least one RRC message further comprises a periodic resource allocation configuration index for the at least one configuration parameter (base station may transmit a response that includes one or more of an index of the approved SPS requests and/or resource patterns, see Jiang [0062]); and the DCI comprises the periodic resource allocation configuration index (the activation grant 524 may be transmitted as a DCI grant in the PDCCH… the activation grant 524 may include an index of the SPS requests 520 that are being activated, see Jiang [0064]) or the DCI comprises at least one resource parameter; the transmitting, the at least one transport block, further employs the at least one resource parameter; and the at least one transport block is transmitted in a subframe determined employing the uplink interval parameter.
Regarding claim 18, Jiang as modified by Basu and Lim teaches the device of claim 15, wherein: the at least one RRC message further comprises a periodic resource allocation configuration index for the at least one configuration parameter (base station may transmit a response that includes one or more of an index of the approved SPS requests and/or resource patterns, see Jiang [0062]); and the DCI comprises the periodic resource allocation configuration index (the activation grant 524 may be transmitted as a DCI grant in the PDCCH… the activation grant 524 may include an index of the SPS or the at least one transport block is transmitted in a subframe determined employing the uplink interval parameter.
Regarding claim 7, Jiang as modified by Basu  and Lim teaches the method of claim 1, wherein the at least one configuration parameter further comprises at least one of: a number of configured hybrid automatic repeat request (HARQ) processes; or at least one transmit power parameter (The PUCCH carries uplink control information, such as scheduling requests that include UE assistance information, a channel quality indicator (CQI), a precoding matrix indicator (PMI), a rank indicator (RI), and HARQ ACK/NACK feedback. The PUSCH carries data, and may additionally be used to carry a buffer status report (BSR), a power headroom report, see Jiang [0042]).
Regarding claim 14, Jiang as modified by Basu  and Lim teaches the method of claim 8, wherein the at least one configuration parameter further comprises at least one of: a number of configured hybrid automatic repeat request (HARQ) processes; or at least one transmit power parameter (The PUCCH carries uplink control information, such as scheduling requests that include UE assistance information, a channel quality indicator (CQI), a precoding matrix indicator (PMI), a rank indicator (RI), and HARQ ACK/NACK feedback. The PUSCH carries data, and may additionally be used to carry a buffer status report (BSR), a power headroom report, see Jiang [0042]).
Regarding claim 21, Jiang as modified by Basu  and Lim teaches the device of claim 15, wherein the at least one configuration parameter further comprises at least one of: a number of configured hybrid automatic repeat request (HARQ) processes; or at least one transmit power parameter (The PUCCH carries uplink control information, such as scheduling requests that include UE assistance information, a channel quality indicator (CQI), a precoding matrix indicator (PMI), a rank indicator (RI), and HARQ ACK/NACK feedback. The PUSCH carries data, and may additionally be used to carry a buffer status report (BSR), a power headroom report, see Jiang [0042]).

s 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20170019887 A1) in view of Basu Mallick et al. (US 20190182639 A1 Hereinafter Basu) and further in view of Lim and Tseng et al. (US 20160366682 A1).
Regarding claims 5 and 19, Jiang as modified by Basu and Lim teaches the method of claims 1 and the device of claim 15.
However, Jiang, Basu and Lim do not clearly teach further comprising skipping uplink transmission in resources indicated by the DCI when uplink buffers of the wireless device do not include data associated with the at least one logical channel identifier.
In an analogous art, Tseng teaches further comprising skipping uplink transmission in resources indicated by the DCI when uplink buffers of the wireless device do not include data associated with the at least one logical channel identifier (UE performs a transmission using the configured uplink resource in the first TTI in response to reception of the signaling and not in the second TTI that is not corresponding to reception of the signaling, wherein the UE has no data available for transmission, see Tseng [0109]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the message of Jiang and the BSR of Basu and the scheduling of Lim with the periodic allocation of Tseng to provide a transmission feature for using a configured resource by a user equipment in order to utilize configured uplink resources more efficiently as suggested, see Tseng [0005].


Allowable Subject Matter
7.	Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ahmad et al. (US 20140022904 A1) discloses A method and apparatus for managing user plane congestion in a network are disclosed. A method performed by a wireless transmit/receive unit (WTRU) for user plane congestion in a network includes receiving an indication from the network that user plane congestion exists in the network, transmitting a request for the network to provide a lower Quality of Service (QoS) level for a particular service based on the indication, and observing a decrease in user plane QoS based on the transmitted request.


9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        
/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641